In an action to foreclose a mortgage on real property, plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Beisheim, J.), entered January 26,1981, as, upon granting the cross motion of defendants-respondents, directed service of the summons and complaint, in effect, upon all persons who had become occupants of the Lockwood Manor Adult Proprietary Home after the filing of the notice of pendency of action and after all the persons who were occupants on March 4, 1980 were served on that date pursuant to court order. Order *908reversed insofar as appealed from, on the law, without costs or disbursements, and cross motion denied. The occupants of a proprietary home have the same right “As tenants whose leaseholds are subordinate to the mortgage of plaintiff” (Flushing Sav. Bank v CCNRealty Corp., 73 AD2d 945). As such, a person who becomes an occupant thereof after the proper filing of lis pendens in an action to foreclose a mortgage on the premises is “bound by all proceedings taken in the action * * * to the same extent as if he were a party” (see CPLR 6501). Titone, J. P., Rabin, Hargett and Weinstein, JJ., concur.